Title: From James Madison to James Monroe, 5 August 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Aug. 5. 1815
                    
                    The inclosed papers & letter from Mr. Graham give the information from the Neptune in its first imperfect Edition. Mr. Dallas writes that at Philada. where the Ship was at the moment come to the Wharf, it was understood that the Baggage of Mr. G. & Mr. C. was on board, & that the Ship had sailed without them, because the time appd. for their arrival had elapsed. Nothing was sd. at Philada. of a Commercial Treaty. I think notwithstanding that their stay in London is best explained by that circumstance. (On recurring to Capt: Graham’s letter, it wd. seem as if Mr. Crawford understood a Treaty to be on foot). Not a line is yet recd from him. A letter from Forrest has the same import.
                    The papers from Bremen present a strong case, but is too small a one to precipitate us. It may be best also to make a lumping Procla. if one shd. be necessary before the Meeting of Congs. Here is another proof of the Error of the law, which in providing for G. B. & F opens a door for bad bargains with other States, who have nothing to give, and will surrender what they get to the frauds of counterfeit papers. Yrs.
                    
                        J. Madison
                    
                